DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 14 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9, 11-13, 15-27, 29-31, 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Lariviere et al. (U.S. Patent Application Publication No. 2018/0183901, hereinafter “Lariviere”).

Claims 1 and 18:
Lariviere discloses system for processing an electronic data message received via a network from a source, the electronic data message comprising a sequence of data, the electronic data message having been transmitted by the source via the network as a plurality of packets characterized by a sequence therebetween corresponding to the sequence of the data of the electronic data message, each packet including data indicative of the sequence of that packet relative to the others of the plurality of packets of the electronic data message (§ 0060, Lines 16-19; With respect to TCP, the information is converted into one or more TCP segments, also more commonly known as TCP packets) (§ 0061, Lines 36-40; Once the information is divided into packets, each packet is assigned a sequence number, i.e., in accordance with the sequence number agreed upon between the sender and receiver in a three way handshake), the system comprising:
a network interface coupled with the network and operative to receive at least a subset of the plurality of packets therefrom (§ 0143, Lines 15-16; The data messages may be received at the network interface);
a non-transitory memory storing computer-executable instructions executable by a processor coupled with the network interface (§ 0145, Lines 1-3; Message receiver 412, which may be implemented by the processor 404 and memory 406) (§ 0144, Lines 2-4; Message processing system 210, which may be part of a receiver 206, includes a network interface) to cause the processor to implement:
a message receiver (§ 0145, Lines 5-6; Message receiver 412) coupled with the network interface and operative to receive each packet from the network interface (§ 0145, Lines 15-17; Message receiver 412 may be further operative to receive the data message from a network switch);
a message analyzer (§ 0145, Line 6; Message analyzer 414) coupled with the message receiver and operative to automatically analyze each received packet to determine if at least one of the received packets was received by the network interface in an order different from the sequence between the plurality of packets (§ 0149, Lines 1-9; Where the data message is a TCP data message, or TCP packet, the message analyzer 414 may be further operative to determine which portions of the TCP packet have been sent by the source 102a and in what relation to the other portions.  For example, in some instances the source 102a may send the first four packets of a TCP message but withhold the fifth packet of the TCP message dependent on an event that the source 102a is waiting to receive information about); and
a message processor (§ 0145, Line 6; Message processor 416) coupled with the message analyzer and operative to, when the message analyzer determines that at least one of the received packets of the electronic data message was received by the network interface in an order different from the sequence between the plurality of packets, take an action with respect to the electronic data message (§ 0153, Lines 13-17; When it is determined that the event independent portion was transmitted by the source 102a prior to occurrence of the event (and prior to transmission of the event dependent portion), take an action with respect to the data message).

Lariviere does not appear to explicitly disclose: 
a network interface operative to augment each received packet with a timestamp upon receipt indicative of the time thereof; and
determine if at least one of the received packets was received by the network interface in an order different from the sequence between the plurality of packets by comparing the data indicative of the sequence with the corresponding timestamp of each received augmented packet to determine if the order of receipt of the received augmented packets corresponds to the sequence between the received augmented packets.

However, in another embodiment, Lariviere discloses upon receipt (of a transaction), augment the received transaction with sequence data, such as an ordering or sequence, e.g., a time stamp, indicative of a relationship, temporal or otherwise based on business rules/logic, between the received financial transaction, e.g., the time of receipt thereof, and any of the plurality of financial transactions, e.g., the times of receipt thereof, previously and/or subsequently received by the transaction receiver (§ 0105, Lines 1-6; While the Orderer 310 may be thought of as the point of determinism for the exchange 208, as each transaction is then augmented with an indicium, such as a time stamp, indicative of its order of receipt relative to the other received transactions, ensuring their ordered processing thereafter).  

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Lariviere’s system by augmenting the packets received by Lariviere’s network interface with time stamp information and using said time stamp information in Lariviere’s message analyzer to determine if at least one of the received packets was received by the network interface in an order different from the sequence between the plurality of packets in order to provide for another method (among various methods disclosed) to determine that the event independent portion was transmitted by the source prior to occurrence of the event (and prior to transmission of the event dependent portion)). 

Claim 18 is directed to the same system as that recited in claim 1, except that claim 18 replaces the “message receiver”, “message analyzer”, and “message processor” in claim 1 with “first logic component”, “second logic component”, and “third logic component”, respectively.  The “message receiver”, “message analyzer”, and “message processor” in claim 1 read on the “first logic component”, “second logic component”, and “third logic component”, respectively. 

The method of claim 19 is implemented by the system of claim 1 and is therefore rejected with the same rationale.

Claims 2 and 20:
Lariviere further discloses wherein the action comprises applying a time delay to the electronic data message (§ 0153, Lines 18-19; The message processor 416 may be operative to delay the forwarding of the message to the Exchange).

Claims 3 and 21:
Lariviere discloses the system as recited in claims 1-2 and the method as recited in claims 19-20,  
wherein the time delay comprises delaying forwarding the message (§ 0153, Lines 18-19; The message processor 416 may be operative to delay the forwarding of the message to the Exchange), and
wherein the message processor is further operative to add the time delay to a time of receipt for the electronic data message (§ 0153, Lines 20-22; Cause the order to ascribe a later time stamp to the message so as to penalize the message as compared to other received messages).

Lariviere does not appear to explicitly disclose the time delay being between three to five microseconds.  However, Lariviere discloses that the time delay may be computed based on variance in transit time from the message source to the message receiver such that a first message source with a transmission time averaging 1 ms would be more impactful than a second message source with a transmission time averaging 2ms (§ 0147, Lines 17-26). 

Based on Lariviere’s disclosure as detailed above, it would have been routine optimization to arrive at a time delay of three to five microseconds because the variance in transit time from a message source to a message receiver is variable in nature and depends on many factors such as logical and physical locations of said message source and said message receiver with respect to one another.  A person of ordinary skill in the art at the time of the invention’s filing would have had a reasonable expectation of success to formulate the claimed range of three to five microseconds for a time delay for particular transit time values so as to have a proportional impact thereon (Lariviere, § 0147, Lines 27-29). 

Claims 4 and 22:
Lariviere further discloses wherein the time delay comprises delaying forwarding the electronic data message (§ 0153, Lines 18-19; Delay the forwarding of the message to the Exchange), the time delay being computed based on a size for the electronic data message (§ 0157, Lines 20-21; The delay may be computed based on a size of the data message), calculating a product of the size and a serialization time for the electronic data message (§ 0147, Lines 3-4; Calculate a product of the size and a serialization time for the data message), and the message processor is further operative to add the product to a time of receipt for the electronic data message (§ 0157, Lines 23-24; The message processor being further operative to add the product to a time of receipt for the data message).

Claims 5 and 23:
Lariviere further discloses wherein the time delay comprises delaying forwarding the electronic data message (§ 0153, Lines 18-19; Delay the forwarding of the message to the Exchange), the time delay being computed based on a variance in serialization time for the electronic data message (Claim 19, Lines 2-3; The delay being computed based on a variance in serialization time for the data message) and the message processor is further operative to add the variance to a time of receipt for the electronic data message (§ 0153, Lines 40-42; The message processor is further operative to add the variance, as calculated by the message analyzer 414, to a time of receipt for the data message).

Claims 6 and 24:
Lariviere further discloses wherein the message receiver receives the electronic data message from a network switch (§ 0145, Lines 15-17; Message receiver 412 may be further operative to receive the data message from a network switch).

Claims 7 and 25:
Lariviere further discloses wherein at least one of the message receivers, message analyzer, or message processor are implemented using at least one field programmable gate array (§ 0145, Lines 1-4; The message receiver 412 may be implemented as a separate component or as one or more logic components, such as on an FPGA) (§ 0146, Lines 1-4) (§ 0153, Lines 1-4).

Claims 8 and 26:
Lariviere further discloses wherein each electronic data message may comprise data indicative of a message type, at least one message characteristic, and a message payload (§ 0154, Lines 12-14; Each data message may comprise data indicative of a message type, at least one message characteristic, and a message payload).

Claims 9 and 27:
Lariviere further discloses wherein the message type comprises a TCP/IP message (§ 0154, Line 20; The message type may be a TCP/IP packet).

Claims 11 and 29:
Lariviere further discloses wherein the at least one message characteristic is a size of the electronic data message (Claim 11, Lines 1-2; The at least one characteristic is a size of the data message).

Claims 12 and 30:
Lariviere further discloses wherein the source corresponds to at least one of a plurality of market participants (§ 0057, Lines 14-15; The source may be a market participant 102a…n).

Claims 13 and 31:
Lariviere further discloses wherein the action comprises incrementing a counter operative to count how many electronic data messages have been received from the source wherein the plurality of packets thereof were received in an order different from the sequence of those plurality of packets (§ 0149, Lines 1-9; Where the data message is a TCP data message, or TCP packet, the message analyzer 414 may be further operative to determine which portions of the TCP packet have been sent by the source 102a and in what relation to the other portions.  For example, in some instances the source 102a may send the first four packets of a TCP message but withhold the fifth packet of the TCP message dependent on an event that the source 102a is waiting to receive information about), wherein the message processor is further operative to compare the counter to a threshold, and, when the counter exceeds the threshold, disconnect the source (§ 0153, Lines 27-39; The message processor disconnects a connection to the network for the source 102a of the data message when the data message is one of many received data messages received from the source and a network activity level for the source 102a exceeds a network activity level threshold.  For example, the message processing system may keep track of a number of received message of a particular protocol type and determine that the source is abusing the message processing system).

Claims 15 and 33:
Lariviere further discloses wherein the action further comprises transmitting the electronic data message to a network switch subsequent to taking the action (§ 0153, Lines 20-23; The orderer ascribes a later timestamp to the message so as to penalize the message as compared to other received messages.  Such delays may be implemented via a storage buffer with a timed release) (§ 0153, Lines 42-44; The message processor may transmit the data message to a network switch, a financial market, or a buffer).

Claims 16 and 34:
Lariviere further discloses wherein the action further comprises transmitting the data message to a financial market subsequent to taking the action (§ 0153, Lines 20-23; The orderer ascribes a later timestamp to the message so as to penalize the message as compared to other received messages.  Such delays may be implemented via a storage buffer with a timed release) (§ 0153, Lines 42-44; The message processor may transmit the data message to a network switch, a financial market, or a buffer).

Claims 17 and 35:
Lariviere further discloses wherein the action further comprises transmitting the electronic data message to a buffer subsequent to taking the action (§ 0153, Lines 20-23; The orderer ascribes a later timestamp to the message so as to penalize the message as compared to other received messages.  Such delays may be implemented via a storage buffer with a timed release) (§ 0153, Lines 42-44; The message processor may transmit the data message to a network switch, a financial market, or a buffer).

Claim 36:
Lariviere discloses a system for processing an electronic data message received via a network from a source, the electronic data message comprising a sequence of data, the electronic data message having been transmitted by the source via the network as a plurality of packets characterized by a sequence therebetween corresponding to the sequence of the data of the electronic data message, each packet including data indicative of the sequence of that packet relative to the others of the plurality of packets of the electronic data message (§ 0060, Lines 16-19; With respect to TCP, the information is converted into one or more TCP segments, also more commonly known as TCP packets) (§ 0061, Lines 36-40; Once the information is divided into packets, each packet is assigned a sequence number, i.e., in accordance with the sequence number agreed upon between the sender and receiver in a three way handshake), the system comprising:
means (§ 0143, Line 9; Network interface 402) for receiving at least a subset of the plurality of packets therefrom (§ 0143, Lines 15-16; The data messages may be received at the network interface);
means (§ 0145, Lines 5-6; Message receiver 412) for receiving each packet from the network interface (§ 0145, Lines 15-17; Message receiver 412 may be further operative to receive the data message from a network switch);
means (§ 0145, Line 6; Message analyzer 414) for automatically analyzing each received packet to determine if at least one of the received packets was received in an order different from the sequence between the plurality of packets (§ 0149, Lines 1-9; Where the data message is a TCP data message, or TCP packet, the message analyzer 414 may be further operative to determine which portions of the TCP packet have been sent by the source 102a and in what relation to the other portions.  For example, in some instances the source 102a may send the first four packets of a TCP message but withhold the fifth packet of the TCP message dependent on an event that the source 102a is waiting to receive information about); and
when the means determines that at least one of the received packets of the electronic data message was received in an order different from the sequence between the plurality of packets, means (§ 0145, Line 6; Message processor 416) for taking an action with respect to the electronic data message (§ 0153, Lines 13-17; When it is determined that the event independent portion was transmitted by the source 102a prior to occurrence of the event (and prior to transmission of the event dependent portion), take an action with respect to the data message).

Lariviere does not appear to explicitly disclose: 
means for augmenting each received packet with a timestamp upon receipt indicative of the time thereof; and
determine if at least one of the received packets was received by the network interface in an order different from the sequence between the plurality of packets by comparing the data indicative of the sequence with the corresponding timestamp of each received augmented packet to determine if the order of receipt of the received augmented packets corresponds to the sequence between the received augmented packets.

However, in another embodiment, Lariviere discloses upon receipt (of a transaction), augment the received transaction with sequence data, such as an ordering or sequence, e.g., a time stamp, indicative of a relationship, temporal or otherwise based on business rules/logic, between the received financial transaction, e.g., the time of receipt thereof, and any of the plurality of financial transactions, e.g., the times of receipt thereof, previously and/or subsequently received by the transaction receiver (§ 0105, Lines 1-6; While the Orderer 310 may be thought of as the point of determinism for the exchange 208, as each transaction is then augmented with an indicium, such as a time stamp, indicative of its order of receipt relative to the other received transactions, ensuring their ordered processing thereafter).  

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Lariviere’s system by augmenting the packets received by Lariviere’s network interface with time stamp information and using said time stamp information in Lariviere’s message analyzer to determine if at least one of the received packets was received by the network interface in an order different from the sequence between the plurality of packets in order to provide for another method (among various methods disclosed) to determine that the event independent portion was transmitted by the source prior to occurrence of the event (and prior to transmission of the event dependent portion)). 

Claim(s) 10 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lariviere et al. (U.S. Patent Application Publication No. 2018/0183901, hereinafter “Lariviere”)  in view of Official Notice.

Claims 10 and 28:
Lariviere discloses the system as recited in claims 1 and 8 and the method as recited in claims 19 and 26. 

Lariviere does not appear to disclose wherein the message type comprises an iLink 3 message.  However, iLink is a well-known message type in the field of order flow. 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Lariviere’s message type to be iLink 3.0 in order to submit orders on the Chicago Mercantile Exchange, which uses iLink as their trading interface. 

Response to Arguments
Applicant's arguments filed 07/12/2022 have been fully considered but they are not persuasive: 
Applicant argues on pages 11-13 that Lariviere fails to disclose or suggest all of the elements of claims 1, 18, 19, and 36 because (1) Lariviere relates to determining, relative to an event, when portions of the data message were transmitted so as to determine if an event dependent portion was sent after the event occurrence while the event independent portions were sent prior thereto while the current claims look at the portions of the data message alone based on when they were received relative to their message sequence, regardless of whether portions were sent prior to or after occurrence of an event, which provides a much simpler mechanism as no distinction is made between intentional or inadvertent optimistic user behavior, (2) it would not have been obvious to one of ordinary skill in the art to modify the teachings of Lariviere to implement Applicants’ claimed invention as there is no motivation or suggestion in Lariviere to make such a modification, (3) the cited portion of Lariviere refers to adding a timestamp to the whole transaction after all of the packets are received, instead of adding the timestamp to each packet as claimed, and (4) the alleged official notice taken with regard to the modification of Lariviere is improper.  The examiner disagrees with all presented arguments.  Regarding (1), Lariviere discloses the subject matter claimed in claims 1, 18, 19, and 36 as shown above.  Whether Lariviere’s system is more complicated than the system described in claims 1, 18, 19, and 36 has no bearing on whether said claims are obvious in view of Lariviere.  Regarding (2), as detailed in the rejection of claims 1, 18, 19, and 36, Lariviere’s system may use different methods to determine if a packet was received by the network interface in an order different from the sequence between the plurality of packet (e.g., holding back a remaining packet, holding back the checksum value, holding back the frame check sequence).  Lariviere, in § 0105, ln. 1-6, discloses augmenting each transaction with a timestamp, indicative of its order of receipt relative to the other received transactions, ensuring their ordered processing thereafter.  Lariviere’s timestamps are used to indicate order of receipt.  It follows that one of ordinary skill in the art would have applied Lariviere’s timestamps to indicate the order of receipt of the plurality of packets.  The motivation being to provide for another method (among various methods disclosed) to determine that the event independent portion was transmitted by the source prior to occurrence of the event (and prior to transmission of the event dependent portion).  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Regarding (3), Lariviere’s timestamps are disclosed as being added to each transaction as opposed to each packet.  However, as detailed in the rejection of claims 1, 18, 19, and 36, Lariviere’s system, which augments each packet with additional data (§ 0060, Lines 10-15) has been modified to further include Lariviere’s timestamps, which are disclosed as indicating order of receipt.  Regarding (4), official notice was relied upon in the rejection of claims 10 and 28 (not claims 1, 18, 19, or 36).  iLink is a well-known trading interface and is used by the CME.  U.S. Patent Application Publication No. 2018/0276751 (Kavanaugh et al.) discloses that iLink is a bidirectional communications/message protocol/message format implemented by the Chicago Mercantile Exchange (§ 0034, Lines 17-22). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T TRAN/Primary Examiner, Art Unit 2452